Citation Nr: 1622720	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than November 9, 2009, for the grant of service connection for lumbar degenerative arthritis and disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for lumbar degenerative arthritis and disc disease, assigning a 20 percent disability rating, effective November 9, 2009.  A notice of disagreement was filed in September 2010 with regard to the effective date assigned.  A statement of the case was issued in July 2011, and a substantive appeal was received in August 2011.  The Veteran requested a Board hearing but withdrew his request in August 2014.  


FINDING OF FACT

The record includes no communication from the Veteran or a designated representative received earlier than November 9, 2009, that constitutes either a formal or informal claim of service connection for a lumbar spine disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 9, 2009, for the grant of service connection for lumbar degenerative arthritis and disc disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In December 2009, a VCAA letter was sent to the Veteran with regard to his underlying claim of service connection for a lumbar spine disability.  The appeal of an earlier effective date arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Board also finds that VA has complied with all assistance provisions of VCAA with regard to the effective date issue.  The evidence of record contains the Veteran's service treatment records, and identified treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's effective date claim.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the earlier effective date issue on appeal.

Earlier effective date

The Veteran disagrees with the effective date assigned to the grant of service connection for lumbar degenerative arthritis and disc disease.  The Board notes that the Veteran does not assert that he filed a claim of service connection for a low back disability prior to November 9, 2009.  Instead, the Veteran asserts that lumbar degenerative arthritis and disc disease was diagnosed in 2005, and he failed to apply for benefits because he did not know that he could receive benefits for this disability.  He requested an effective date of January 4, 2005.  

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

On November 9, 2009, the Veteran submitted an informal claim of service connection for a low back disability.  See 11/09/2009 VBMS entry, Correspondence.

In a September 2010 rating decision, the RO granted entitlement to service connection for lumbar degenerative arthritis and disc disease, assigning a 20 percent disability rating, effective November 9, 2009.  

The evidence of record contains VA treatment records dated in 2004 which were printed on January 4, 2005, which contain September 2004 lumbar spine x-ray results which were normal.  Such records were associated with the virtual folder due to receipt of a June 2004 formal claim of compensation for multiple disabilities; the claim did not include a claim of service connection for a low back disability.  

There is no evidence that a formal or informal claim of service connection was received prior to November 9, 2009.  The submissions of record prior to this date do not purport to claim service connection for a low back disability.  The effective date corresponds to the date of receipt of the Veteran's claim of service connection.  

A prior diagnosis of low back disability is not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (noting that although VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  

In the present case, the Veteran did not file a claim of service connection for a low back disability until November 9, 2009.  The evidence of record does not contain any documentation prior to this date reflecting an intent to claim service connection for this disability, nor does the Veteran contend that he filed a claim prior to such date.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that there must be some intent expressed to apply for benefits and endorsing the Court's holding in Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection[.]")).  Consequently, there is no legal basis for assigning an effective date prior to November 9, 2009.

In summary, VA is not free to award a retroactive effective date prior to the date it receives a claim unless there is specific statutory or regulatory authority for such retroactive effective date.  As there is no such provision which authorizes VA to award benefits retroactively, his claim for an earlier effective date for the award of service connection for lumbar degenerative arthritis and disc disease must be denied.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

For the above reasons, the Board concludes that an effective date earlier than November 9, 2009, for the grant of service connection for lumbar degenerative arthritis and disc disease is not warranted.


ORDER

Entitlement to an effective date earlier than November 9, 2009, for the grant of service connection for lumbar degenerative arthritis and disc disease is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


